Exhibit 10.48

BUSINESS ASSOCIATE ADDENDUM

This Business Associate Addendum (the “Addendum”) is made effective March 9,
2010 between Wisconsin Dental Group, S.C., a Wisconsin service corporation
(“Provider”), and American Dental Partners of Wisconsin, LLC, a Delaware limited
liability company (“Business Associate”).

Background Information

A. Provider and Business Associate (the “Parties”) are the parties to the
Amended and Restated Service Agreement dated January 1, 1999 (as amended from
time to time, the “Service Agreement”). Pursuant to this Service Agreement,
Business Associate will provide a variety of non-clinical administrative and
management services to Provider.

B. In connection with its services under the Service Agreement, Business
Associate will have access to “protected health information” and “electronic
protected health information” regarding Provider’s patients (collectively,
“PHI”), as those terms are defined in the Health Insurance Portability and
Accountability Act of 1996 (P.L. 104-191), 42 U.S.C. Section 1320d, et. seq.,
and regulations promulgated thereunder, as amended (such statute and regulations
collectively, “HIPAA”). In addition, Provider is a “covered entity,” and
Business Associate is a “business associate,” as those terms are defined under
HIPAA.

C. The Parties are entering into this Addendum to comply with HIPAA as it
relates to the use and disclosure of PHI and related matters.

Statement of Agreement

The Parties hereby acknowledge the accuracy of the foregoing Background
Information and agree as follows:

1. Definitions. Any capitalized terms used but not otherwise defined in this
Addendum shall have the respective meanings given those terms under HIPAA.

2. Term. The term of this Addendum shall begin on the date of this Addendum and
shall end on the date on which the Service Agreement is terminated; provided
that if the Parties’ post-termination activities under the Service Agreement
involve the potential use or disclosure of PHI by Business Associate, then the
term of this Addendum shall continue until all such post-termination activities
have been completed.

3. HIPAA Compliance and Agents. During the term of this Addendum, to the extent
Business Associate has access to, uses, or discloses PHI, Business Associate
shall comply with the “Business Associate” requirements under HIPAA. Without
limiting the foregoing, Business Associate may use or disclose PHI only if such
use or disclosure is permitted by this Addendum or HIPAA.

Business Associate shall ensure that each of its agents or subcontractors to
whom it provides PHI received from, or created, used or disclosed by Business
Associate on behalf of, Provider, agrees, by a written agreement or Workforce
training, as applicable, to the same restrictions, terms, and conditions as are
applicable to Business Associate under this Addendum,



--------------------------------------------------------------------------------

including without limitation the requirement to implement administrative,
physical and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of any electronic PHI that it
creates, receives, maintains, or transmits on behalf of Provider or Business
Associate.

4. Use and Disclosure; Rights. Business Associate may use or disclose the PHI
received or created by it: (a) to perform functions, activities, or services
for, or on behalf of, Provider pursuant to the Service Agreement, as it may be
amended from time to time, or for other related purposes requested or approved
by Provider, (b) to perform its obligations under this Addendum, (c) to properly
manage and administer Business Associate’s business, (d) to carry out its legal
responsibilities if the disclosure is ‘required by law,’ as defined by HIPAA,
(e) for ‘data aggregation functions,’ as defined by HIPAA, or (f) as otherwise
permitted or required by applicable law. Provider shall not request that
Business Associate use or disclose PHI in any manner that would not be permitted
under HIPAA if done by Provider as a ‘covered entity.’ If, pursuant to clause
(c) of this section, Business Associate discloses PHI to others, Business
Associate shall obtain reasonable assurances from the person, firm, association,
organization, or entity (hereinafter, simply “person”) to whom the information
is disclosed that (i) such PHI shall be held confidentially and used or further
disclosed only as required by law or for the purpose for which it is disclosed
to such person, and (ii) that such person shall notify Business Associate of any
instances of which it becomes aware that the confidentiality of the information
has been breached.

5. HIPAA Security Rule; Safeguards. Business Associate shall implement,
document, and use administrative, physical, and technical safeguards that
prevent use or disclosure of PHI other than as permitted or required by this
Addendum, and that reasonably and appropriately protect the confidentiality,
integrity, and availability of any electronic PHI that it creates, receives,
maintains, or transmits on behalf of Provider, including without limitation
reporting to Provider any security incident of which Business Associate becomes
aware. Without limiting the foregoing, on or before February 17, 2010, Business
Associate shall comply with the Security Standards for the Protection of
Electronic Protected Health Information (and Implementation Specifications
therein) promulgated by the U. S. Department of Health and Human Services
(“DHHS”) in §§ 164.308, 164.310, 164.312, and 164.316 of title 45, Code of
Federal Regulations (the “Security Standards”) with respect to all electronic
PHI (“ePHI”) it creates, receives, maintains or transmits on behalf of Provider.
Notwithstanding the foregoing, Provider shall be solely responsible for ensuring
that appropriate administrative, physical and technical safeguards are
implemented with respect to ePHI Provider creates, receives, maintains, uses or
discloses, in accordance with the Security Standards and other requirements
under HIPAA as amended from time to time.

6. Minimum Necessary. Business Associate shall limit any use, disclosure, or
request for use or disclosure to the minimum amount of PHI necessary to
accomplish the intended purpose of the use, disclosure or request in accordance
with the requirements of HIPAA.

7. Records; Covered Entity Access. Business Associate shall maintain such
records of PHI received from, or created or received on behalf of, Provider as
may be reasonably necessary and appropriate in order for Provider to comply with
HIPAA with respect to the services described in the Service Agreement. Business
Associate shall grant Provider reasonable access to examine and copy, at
Provider’s expense, such PHI, and records and documents of Business Associate
related thereto, during normal business hours.

 

-2-



--------------------------------------------------------------------------------

8. DHHS Access to Books, Records, and Other Information. As required by
applicable law, Business Associate shall make available to the Secretary of DHHS
its internal practices, books, and records relating to the use and disclosure of
PHI received from, or created or received by Business Associate on behalf of,
Provider for purposes of determining the Provider’s or Business Associate’s
compliance with HIPAA. Business Associate shall cooperate and assist Provider in
good faith with complying with the requirements of HIPAA and any investigation
of Provider regarding compliance with HIPAA conducted by DHHS, its Office for
Civil Rights, or any other administrative or judicial body with jurisdiction
over Provider.

9. Designated Record Set. Business Associate shall maintain a ‘designated record
set,’ as defined by HIPAA, only for individuals for which it has PHI and only
upon the specific written request of Provider or as required by the Service
Agreement. Business Associate shall make a patient’s designated record set
available to Provider for purposes of complying with such patient’s right under
HIPAA to access, copy or append such record.

10. Accounting. Business Associate shall make available to Provider any PHI or
any other information reasonably required to prepare, or reasonably assist in
preparing, an accounting of disclosures in accordance with HIPAA. Business
Associate shall document disclosures of PHI in such a manner as will assist
Provider in responding to any request for an accounting of disclosures of PHI.
With respect to written PHI, Business Associate shall have this information and
documentation available for the six years preceding any request by Provider. If
Business Associate maintains an “electronic health record” with respect to
Provider’s patients, Business Associate shall have this information and
documentation available for the three years preceding any request by Provider,
and the exceptions under 45 C.F.R. § 164.528(a)(1)(i) shall not apply.
Notwithstanding the foregoing, if Business Associate has provided services to
Provider for less than the three-year or six-year, as applicable, Business
Associate shall be obligated to make available to Provider only the information
relating to the period during which Business Associate provided services to
Provider.

11. Amendment of and Access to PHI; Notification. In accordance with an
individual’s right to access his or her own PHI under HIPAA, and that
individual’s right to copy or append amendments to such records, Business
Associate shall make available to Provider all PHI in a designated record set
that it maintains, or to the individual to whom the information pertains, or to
such individual’s representative, in each case upon the written request of
Provider. Business Associate shall append amendments to PHI in a designated
record set that Business Associate maintains in accordance with a written
request, including any amendment to be appended to such records, from Provider.

12. Individual Authorizations; Restrictions. Provider shall notify Business
Associate of any restriction on the use or disclosure of PHI that Provider has
agreed to with an individual, or that is otherwise required by HIPAA, or that
Provider has placed in its Notice of Privacy Practices, or of any changes in or
revocation of an authorization or other permission by an individual, to the
extent that such restriction, change or revocation may affect Business
Associate’s use or disclosure of PHI. Provider shall notify Business Associate
of any change in or revocation of any restriction on the use or disclosure of
PHI that Provider had previously agreed to with an individual or that Provider
had placed in its Notice of Privacy Practices.

 

-3-



--------------------------------------------------------------------------------

13. Material Breach of Agreement. Pursuant to 45 C.F.R. 164.504(e)(1)(ii), if
either Party knows or becomes aware of a pattern of activity or practice of the
other Party that constitutes a material breach of the such Party’s obligations
under this Addendum, such Party shall notify such other Party in writing, and
both Parties shall, for a period of 60 days following receipt of such written
notice and an explanation of the breach from the notifying Party, cooperate in
good faith to take steps reasonably necessary to cure such breach; provided,
however, that if such steps are unsuccessful, the non-breaching Party may, in
addition to any other remedy: (a) terminate this Addendum, if feasible, or
(b) if cure and termination are not feasible, discontinue use or disclosure of
PHI to the extent feasible and report the breach to Secretary of DHHS.

14. Breach of Unsecured PHI. Pursuant to regulations promulgated under subpart D
of part 164 of title 45, Code of Federal Regulations, as enacted by
Section 13402(j) of the Health Information Technology for Economic and Clinical
Health Act (“HITECH Act”), Business Associate is hereby delegated the authority
and responsibility, on behalf of Provider, to notify individuals of any breach
of unsecured PHI, as determined in good faith by Business Associate in
accordance with the HIPAA Breach Notification Policy attached to this Addendum
as Exhibit A, which is hereby incorporated herein by reference.

15. Electronic Standards, Code Sets, and Security Regulations. If Business
Associate conducts, in whole or in part, electronic transactions on behalf of
Provider of the type covered by HIPAA regulations, including Standards for
Electronic Transactions and Electronic Code Sets, Business Associate shall
comply, and shall require any of its agents or subcontractors to comply, with
each applicable requirement of such regulations.

16. Return of PHI. At the end of the term of this Addendum, Business Associate
shall return or destroy all PHI received from, or created or received by
Business Associate on behalf of, Provider that Business Associate maintains in
any form and retain no copies of such information; provided that, if and to the
extent Business Associate reasonably determines that such return or destruction
is not reasonably feasible, Business Associate shall not be required to return
or destroy such PHI, but Business Associate shall extend the protections of this
Addendum to such PHI.

17. Data Use Agreement. If Business Associate is the recipient of a ‘limited
data set’, as defined by HIPAA, or if Business Associate is engaged by Provider
to create a limited data set for purposes of Provider’s health care operations,
this Addendum shall also be considered to be a ‘data use agreement,’ as defined
by HIPAA, that establishes the permitted uses and disclosures of the information
by Business Associate as a limited data set recipient as required by HIPAA. To
the extent that, and for as long as, it possesses limited data set information
for or on behalf of Provider, Business Associate hereby agrees to fully comply
with the requirements of HIPAA applicable with respect to limited data set
information, including without limitation, 45 C.F.R. §164.514(e). The provisions
of this Addendum relative to PHI shall also apply to limited data set
information, if any, in the possession or control of Business Associate. Limited
data set information may be used or disclosed by Business Associate only for the
purposes of research, public health, or health care operations. Business
Associate may not disclose limited data set

 

-4-



--------------------------------------------------------------------------------

information in a manner that would violate HIPAA if Business Associate were a
covered entity thereunder. Business Associate may only disclose limited data set
information to and permit the use of such information by other persons as may be
agreed upon between Provider and Business Associate in writing from time to
time. Business Associate shall not identify or attempt to identify the
individual(s) to whom the limited data set information pertains or contact or
attempt to contact the individual(s) that Business Associate believes to be the
subject of any limited data set information.

18. HIPAA Amendments. In the event Congress or the U. S. Department of Health
and Human Services amend HIPAA, this Addendum shall be deemed automatically
amended to incorporate any supplemental, amended or modified requirements as are
expressly applicable to Provider and/or Business Associate, effective on the
effective date of such amendments. Without limiting the foregoing, the Parties
agree to negotiate and cooperate in good faith in the execution of any
amendments, agreements or other instruments deemed necessary or appropriate by
the Parties in their reasonable discretion to carry out such HIPAA amendments.

19. Interpretation. This Addendum is an addendum to and a part of the Service
Agreement and shall be interpreted in a manner consistent with the Service
Agreement. In addition, the Addendum shall continue to apply to the Service
Agreement as it may subsequently be amended or restated. In the event of any
inconsistency between the provisions of the Service Agreement, as so amended and
restated (if applicable), and this Addendum, the provisions of the Service
Agreement shall control. This Addendum supersedes all prior agreements or
understandings regarding the subject matter of this Addendum.

 

PROVIDER:

   

SERVICE COMPANY:

WISCONSIN DENTAL GROUP, S.C.

   

AMERICAN DENTAL PARTNERS OF WISCONSIN, LLC

By

 

Robert Trettin, D.D.S.

   

By

 

Ian H. Brock

Its

 

President

   

Its

 

Vice President

 

-5-



--------------------------------------------------------------------------------

Exhibit A

HIPAA BREACH NOTIFICATION POLICY

SCOPE:

This HIPAA Breach Notification Policy (the “Policy”) applies to Wisconsin Dental
Group, S.C. (“Provider”), and its shareholders, directors, officers, employees,
agents, and business associates (as defined in HIPAA), including American Dental
Partners of Wisconsin, LLC (“Business Associate”).

PURPOSE:

This Policy has been developed to facilitate the Provider’s compliance with the
requirements of the Health Information Technology for Economic and Clinical
Health Act (HITECH) component of the American Recovery and Reinvestment Act of
2009 (ARRA) concerning breach notification of unsecured protected health
information (PHI). The purpose of this Policy is to outline a systematic process
designed to notify patients of any breach of privacy or security with respect to
any unsecured PHI that is received, created, retained, used or disclosed by
Provider as a Covered Entity, its owners, members, directors, officers,
employees, and business associates. The phrase “received, created, retained,
used or disclosed” is interpreted to include many activities a Covered Entity
may take with respect to PHI, including, but not limited to: accessing,
maintaining, retaining, modifying, recording, storing, destroying, or otherwise
holding, using or disclosing PHI.

DEFINITIONS:

The following definitions apply to all of the Provider’s privacy and security
policies and procedures related to personal health information received,
created, retained, used or disclosed by the Provider as a Covered Entity,
Business Associate or any other business associate of the Provider.

Breach – The acquisition, access, use, or disclosure of PHI in a manner not
permitted under the Privacy Rule (as defined below), which compromises the
security or privacy of the PHI. The determination of whether any breach or
potential breach compromises the security or privacy of the PHI shall be made in
good faith by Business Associate on behalf of the Provider, taking into
consideration an assessment of whether the potential breach poses a significant
risk of financial, reputational, or other harm to the individual. The term
“breach” does not include:

(i) any unintentional acquisition, access, or use of PHI by an employee or other
workforce member of the Provider, or by a person acting under the authority of
the Provider, such as a member of Business Associate’s workforce, if such
acquisition, access, or use: (1) was made in good faith and within the course
and scope of the employment or authority of such person, and (2) does not result
in further use or disclosure in a manner not permitted under the Privacy Rule;
or

(ii) any inadvertent disclosure by a person who is authorized to access PHI by
the Provider or Business Associate, to another person authorized to access PHI
at the Provider or



--------------------------------------------------------------------------------

Business Associate, or within an organized health care arrangement in which the
Provider participates, and the information received as a result of such
disclosure is not further used or disclosed in a manner not permitted under the
Privacy Rule; or

(iii) a disclosure of PHI where Business Associate or the Provider has
determined or has a good faith belief that an unauthorized person to whom the
disclosure was made would not reasonably have been able to retain such
information.

Breach Notification Rule – Regulations promulgated at subpart D of part 164,
title 45, Code of Federal Regulations.

Business Associate – A person or entity who, on behalf of the Provider, or on
behalf of an organized health care arrangement in which the Provider
participates (“OHCA”), but other than in the capacity as an employee, performs
or assists in the performance of: (a) a function or activity involving the use
or disclosure of individually identifiable health information, including claims
processing or administration; data analysis, processing or administration;
utilization review; quality assurance; billing; benefit management; practice
management; repricing; or any other function or activity regulated under HIPAA,
or (b) provides legal, actuarial, accounting, consulting, data aggregation,
management, administrative, accreditation, or financial services to or for
Provider or such OHCA, where the provision of the service involves the
disclosure of individually identifiable health information from Provider or such
OHCA, or from another business associate of Provider or such OHCA, to the person
or entity.

Covered Entity – (1) A health plan; (2) a health care clearinghouse; or (3) a
health care provider who transmits any health information in electronic form in
connection with a transaction covered by HIPAA.

HIPAA – The Health Insurance Portability and Accountability Act of 1996 (P.L.
104-191), 42 U.S.C. Section 1320d, et. seq., and regulations promulgated
thereunder, as amended from time to time.

Privacy Officer – The person designated by the Provider, or, with Provider’s
consent, by Business Associate as the manager of certain non-clinical parts of
Provider’s dental practice, to oversee and administer the Provider’s compliance
with HIPAA.

Privacy Rule – Regulations promulgated at subpart E of part 164, title 45, Code
of Federal Regulations.

Protected Health Information, or PHI – PHI shall have the meaning prescribed to
it under 45 C.F.R. § 160.103. Generally, this includes any oral, written or
electronic individually-identifiable health information received, created,
retained, used or disclosed by Provider as a Covered Entity.
Individually-identifiable health information includes demographic information
and is information created or received by a health care provider, health plan,
employer, or health care clearinghouse; and relates to the past, present or
future physical or mental health or condition of an individual; the provision of
health care to an individual; or the past, present or future payment for the
provision of health care to an individual; and that identifies the individual,
or with respect to which there is a reasonable basis to believe the information
can be used to identify the individual. PHI does not include employment records
held by a Covered Entity in its role as an employer.



--------------------------------------------------------------------------------

Security Rule – Regulations promulgated at subpart C of part 164, title 45, Code
of Federal Regulations.

Unsecured PHI – Protected health information that is not rendered unusable,
unreadable, or indecipherable to unauthorized individuals through the use of a
technology or methodology specified in guidance published by the Secretary of
the Department of Health and Human Services (HHS).

Additional Definitions – Terms not otherwise defined herein, shall have the
meanings set forth in the Administrative Simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 (P.L. 104-191), 42 U.S.C.
Section 1320d, et. seq., and the HIPAA Privacy and Security Standards, 45 C.F.R.
parts 160 and 164, as amended from time to time.

POLICY:

In the case of a breach of unsecured PHI, Business Associate, on behalf of the
Provider, shall notify the affected patient(s) of the breach, without
unreasonable delay and in no case later than sixty (60) calendar days after
discovery of the breach.

Limited Data Sets (as defined under HIPAA) (except those that exclude patient
zip code and date of birth) are subject to this Policy and the required breach
notification.

All Provider and Business Associate directors, officers, employees and agents
are expected to work collaboratively to timely and accurately report any breach
of unsecured PHI to the Privacy Officer and according to this Policy, ARRA, and
any and all other federal and state laws and regulations. The Privacy Officer
shall maintain all documentation related to any breach of unsecured PHI, for a
minimum of six (6) years from the date of notification provided hereunder.

PROCEDURE:

Breach Analysis:

Upon discovering a potential breach, in order to determine if a breach has
actually occurred, Business Associate, in consultation with Provider, shall
conduct a breach analysis. Such analysis consists of:

 

  1)

determining whether the PHI was unsecure;

 

  2)

determining whether the PHI was used or disclosed in an unauthorized manner (in
a manner not permitted under the Privacy Rule);



--------------------------------------------------------------------------------

  3)

determining whether the unauthorized use or disclosure poses a significant risk
of financial, reputational, or other harm to the affected individuals; and

 

  4)

determining whether the incident falls under any of the three enumerated
exceptions to a breach listed in the definition of “breach” above.

The following information, in addition to any other relevant facts and
circumstances, should be considered when determining whether the unauthorized
use or disclosure poses a significant risk of financial, reputational, or other
harm to the affected individuals/participants/patients (number 3, above): who
impermissibly used or to whom the information was impermissibly disclosed;
whether immediate steps have been taken to mitigate an impermissible use or
disclosure such that the risk of harm has been eliminated or reduced to less
than a significant amount of harm; and the type and amount of PHI involved in
the impermissible use or disclosure. The risk assessment should be fact
specific.

Business Associate, on behalf of Provider, shall document its breach analysis
and maintain such documentation for a minimum of six (6) years.

Notification of Affected Individuals/Patients:

1. After a prompt investigation and breach analysis, without unreasonable delay
and in no case later than sixty (60) calendar days of Business Associate or
Provider (as the case may be) discovering a breach, Business Associate, on
behalf of the Provider, shall provide written notice to each patient whose
unsecured PHI has been, or is reasonably believed by Business Associate to have
been, accessed, acquired, used, or disclosed as a result of such breach. In the
following situations, the persons listed shall be notified:

 

  a.

If the patient is deceased, the patient’s next-of-kin or personal representative
(e.g., appointed executor or administrator of the patient’s estate), in
accordance with applicable law.

 

  b.

If the patient is incapacitated/incompetent, the patient’s personal
representative (e.g., durable power of attorney for health care or legal
guardian).

 

  c.

If the patient is an unemancipated minor, the parent or legal guardian.

2. Written notification must be sent by first-class mail to the last known
address of the patient, or, if previously agreed to by the patient and not
revoked, by encrypted electronic mail.

3. In the case where there is insufficient or out-of-date contact information
that precludes written notification to the patient, substitute notice reasonably
calculated to reach the patient shall be provided, in accordance with
§164.404(d)(2) of title 45, Code of Federal Regulations.



--------------------------------------------------------------------------------

4. In any case that Business Associate, on behalf of the Provider, determines
that the patient should be notified urgently of a breach because of possible
imminent misuse of unsecured PHI, Business Associate may, in addition to
providing notice as outlined in steps 1-3 above, contact the patient by
telephone or other means, as appropriate.

5. If a law enforcement official determines that a notification would impede a
criminal investigation or cause damage to national security, such notification
shall be delayed in the same manner as provided under §164.528(a)(2) of title
45, Code of Federal Regulations.

Media Notification:

1. In any case where a breach involves more than 500 patients who are residents
of the same State or jurisdiction, Business Associate, on behalf of the
Provider, shall notify prominent media outlets, without unreasonable delay and
in no case later than sixty (60) calendar days after discovery of the breach.
The content of the media notice must meet the same requirements as the content
of written notification to patients.

2. The Privacy Officer should work with Provider’s leadership and Business
Associate management to coordinate any media notification required hereunder.

HHS Notification:

 

1.

In any case of a breach involving less than 500 patients (regardless of the
State or jurisdiction), Business Associate, on behalf of the Provider, must
record the breach in a centralized log of all breaches of unsecured PHI that
occurred during the calendar year and annually submit the log to HHS (with a
copy to Business Associate’s corporate office) no later than sixty (60) calendar
days after the end of the calendar year. Notice of breaches affecting less than
500 individuals must be submitted electronically by using the breach
notification form located at this website address:
http://transparency.cit.nih.gov/breach/index.cfm (or at any address located in
subsequent guidance). A separate form must be completed for every breach that
has occurred and has been logged on behalf of Provider during the calendar year.
If Business Associate has submitted a breach notification form to the Secretary
of HHS on behalf of Provider, and later discovers additional information to
report, Business Associate may submit an additional form, checking the
appropriate box to signal that it is an updated submission.

 

2.

In any case of a breach involving 500 or more patients (regardless of the State
or jurisdiction), Business Associate, on behalf of the Provider, shall, without
unreasonable delay and in no case later than sixty (60) calendar days after
discovery of the breach, provide notification to the Secretary of the U.S.
Department of Health and Human Services (HHS). The notice to HHS shall be
provided contemporaneously with, and in addition to, the notification to
patients. The notice must be submitted electronically by using the breach
notification form located at this website address:
http://transparency.cit.nih.gov/breach/index.cfm (or at any address located in
subsequent guidance).



--------------------------------------------------------------------------------

Content of Notification:

Regardless of the method by which the notice is provided to patients, notice of
the breach must include:

1. A brief description of what happened, including the date of the breach and
the date of the discovery of the breach, if known.

2. A description of the types of unsecured PHI that were involved in the breach,
such as whether or not the patient’s full name, Social Security Number, date of
birth, home address, account number, diagnosis code or disability code or other
types of information were involved. Only the generic type of PHI should be
listed in the notice (i.e., “date of birth” rather than the patient’s actual
birth date).

3. The steps the individual should take to protect themselves from potential
harm resulting from the breach.

4. A brief description of what the Provider, or Business Associate on behalf of
the Provider, is doing to investigate the breach, mitigate harm to the patients,
and to protect against any further breaches.

5. Contact procedures for patients to ask questions or learn additional
information, which shall include a toll-free telephone number, an e-mail
address, website, or postal address.

6. Any other information required by the Breach Notification Rule.

7. Provider is required to maintain documentation that all required
notifications were made, for a minimum of six (6) years.

Notification by the Provider’s Business Associates:

All business associates of Provider (as defined above) shall be required, either
by the applicable Business Associate Agreement entered into with Provider, or by
adherence to this Policy, to notify Business Associate of any breach of
unsecured PHI, without unreasonable delay and in no event later than five
(5) business days after the discovery of the breach by the business associate or
any director, officer, employee, or agent of the business associate (excluding
the person who may have committed the breach). Provider shall immediately notify
Business Associate of any notices of breach it receives from its other business
associates.

State Law or Other Legal Requirements:

In the event of a breach of PHI, Business Associate, on behalf of Provider,
shall review and take appropriate actions under any applicable state breach
notification laws, and/or other federal laws that may be applicable to the
incident.



--------------------------------------------------------------------------------

POLICY OVERSIGHT:

This Policy shall be administered by the Privacy Officer in consultation with
Business Associate. The Privacy Officer shall review this Policy annually for
updates and revisions required in order to comply with applicable state, federal
or local laws. Proposed modifications, updates, or revisions required by law
shall be presented by the Privacy Officer to the Provider and Business Associate
for approval.